Per Curiam,
The complaint of the appellant is of the refusal of the court below to give effect to a certain paper signed by her *526brother, the-appellee, agreeing to relinquish all his right, title and interest in their mother’s estate. At the time he signed this paper she was living and he had no interest in anything belonging to her to be released. But, aside from this, she chose to let her will stand thereafter as it had been executed, more than® three years before, dividing her estate equally between her three children, the appellant, the appellee and a second daughter. She not only made no change in her will after her son had signed the said agreement, but, according to the testimony of the second daughter, testifying against her own interest, she said, with emphasis, about three weeks before her death, when spoken to about the agreement: “Do you think I am going to deprive Ellsworth of the things that are coming to him? He has just as much right to the things here as you or Margaret.” The only possible conclusion of the court below was that the contention of the appellant was groundless in law and in fact, and her appeal is, therefore, dismissed at her costs.